DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih (US 20100267232).
Regarding claim 1, Shih teaches a method for forming a multilayer conductive structure in figs. 1-9, comprising:
forming a first conductive portion (32; see fig. 4); 
forming a second conductive portion (34) containing ruthenium (Ru) therein on the first conductive portion (see fig. 4); 
forming a third conductive portion (46) on the second conductive portion (see fig. 9); and 
performing a silicidation process on the second conductive portion (see fig. 5-6 and par. 27-28).
Regarding claim 11, Shih teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Shih teaches the silicidation process includes introducing a silicon-containing gas and performing heat treatment at about 500 degrees Celsius or higher (see par. 28). 
Regarding claim 19, Shih teaches an apparatus in fig. 9 comprising:
a first portion (32) including a conductive material; 
a second portion (42) including a conductive material; and 
a third portion (38) between the first portion and the second portion, wherein the third portion includes ruthenium silicide which is formed by depositing ruthenium and then silicidizing the ruthenium at least in part therein (see pars. 27-28 and figs. 5-6).  
Regarding claim 20, Shih teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Shih teaches all of the third portion (38) includes ruthenium silicide (see pars. 27-28).

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiao (US 20080258233).
Regarding claim 13, Hsiao teaches a method comprising:
forming a first conductive portion (112; see par. 18) containing ruthenium (Ru) therein;
forming an insulating film (910) covering the first conductive portion (see par. 31);
forming a contact hole exposing a part of the first conductive portion (see fig. 9 and par. 31); and 
performing a silicidation process (1020 on a gate 112) on the first conductive portion through the contact hole (see par. 34 and fig. 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao as applied to claim 13 above, and further in view of Shih. 
Regarding claim 14, Hsiao teaches all the limitations of the claimed invention for the same reasons as set forth above except for the silicidation process includes introducing a silicon-containing gas.
Shih teaches a ruthenium silicidation method introducing a silicon-containing gas (see par. 28).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the silicidation process includes introducing a silicon-containing gas as taught by Shih in the teaching of Hisao in order to reduce parasitic capacitance, hence reduce RC delay and improved adhesion between copper lines and overlying dielectric layers (see par. 14).
Regarding claim 16, Hsiao teaches all the limitations of the claimed invention for the same reasons as set forth above except for the silicidation process includes performing heat treatment at about 500 degrees Celsius or higher.
Shih teaches ruthenium silicidation method comprising: the silicidation process includes performing heat treatment at about 500 degrees Celsius or higher (see par. 28).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the silicidation process includes performing heat treatment at about 500 degrees Celsius or higher as taught by Shih in the teaching of Hisao in order to reduce parasitic capacitance, hence reduce RC delay and improved adhesion between copper lines and overlying dielectric layers (see par. 14).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features. Claims 4-6 include all the features of claim 3.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features. Claims 8-10 include all the features of claim 7.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features. 
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features. 
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed features. Claim 18 includes all the features of claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818